NOTE: This order is nonprecedential.

  Wnttrb ~tatr~ ~ourt of §ppeaI~
      for !be jfeberaI ~trcutt

            LANDMARK SCREENS, LLC,
                Plaintiff-Appellant,

                            v.
        MORGAN, LEWIS, & BOCKIUS, LLP,
           AND THOMAS D. KOHLER,
              Defendants-Appellees.


                        2011-1297


   Appeal from the United States District Court for the
Northern District of California in case no. 08-CV-2581,
Judge Jeremy Fogel.


                      ON MOTION


                       ORDER

     Landmark Screens, LLC moves for a 45-day extension
of time, until July 21, 2011, to file its opening brief and
moves for a 30-day extension of time, until September 29,
2011, for the appellees' to file their responsive brief.

   Upon consideration thereof,
LANDMARK SCREENS v. MORGAl\ LEWIS                                 2

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      JUL 192011                     /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Clark S. Stone, Esq.
    Steven P. Ragland, Esq.
s21                                            FilED
                                      u.s. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                           JUl 19 20t1
                                             JANHORBALY
                                                ClERK